Exhibit 10.17

April 1, 2008

Mr. Bryce Chicoyne

Home Address

City, State, Zip

 

Re: Salary.com Employment Offer Letter

Dear Bryce:

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer for Salary.com, Inc (“Salary.com” or the “Company”). You will
report directly to Kent Plunkett, Salary.com’s Chief Executive Officer.

 

  1. We request that you start your employment with the Company on or about
May 1, 2008 or such later date as may be mutually agreed upon by you and us.

 

  2. Your overall annual total compensation package for expected performance
should total three hundred fifty two thousand five hundred dollars ($352,500.00)
per year. This will consist of an annual base salary of two hundred and
thirty-five thousand dollars ($235,000.00), and a variable incentive component
target of fifty percent (50%) of base salary. Incentive compensation rewards
will be based on your individual and team performance, as well as the Company’s
satisfactory performance against goals and objectives.

 

  3. Your job responsibilities, performance requirements, base and incentive
compensation, and bonus eligibility are subject to change from time to time at
the discretion of Salary.com’s Chief Executive Officer and Board of Directors,
provided that they do not violate Section 12 of this letter.

 

  4. You will be granted 100,000 shares of Salary.com restricted common stock in
accordance with the stock grant procedure and plan in effect as of the
commencement of your employment with the Company. These shares will be subject
to our standard employee restricted stock vesting schedule. One sixth of your
grant will vest every six months, beginning on or about the 6-month anniversary
of your employment with Salary.com, over a 36 month period. You will also be
eligible for consideration for future employee equity grants, including a
pro-rated annual refresher stock grant in accordance with Company policies and
procedures.

 

  5. You will also be granted a start-up grant of 20,000 shares of Salary.com
restricted stock, which will vest on or about the 12-month anniversary of your
employment with Salary.com.



--------------------------------------------------------------------------------

  6. Salary.com’s 2007 Stock Option and Incentive Plan (the “2007 Plan”)
includes a provision triggering accelerated vesting of all restricted stock
grants in the event of a transaction involving a sale of control of the Company
or all or substantially all of its assets. Your restricted stock grants will
carry this protection.

 

  7. You will receive benefits afforded to all full-time Salary.com employees,
at rates comparable to those offered other employees. In the case of insurance
programs, your participation is subject to your insurability.

 

  8. Salary.com agrees to provide you with twenty (20) paid vacation days, two
(2) paid personal days, and five (5) paid sick days each calendar year.

 

  9. Simultaneous with your acceptance of this employment offer, you must
acknowledge your acceptance and agreement to be bound by the Company’s Employee
Non-Competition, Nondisclosure & Development Agreement and the Salary.com
Non-Disclosure Agreement.

 

  10. Your employment with the Company will be “at will,” meaning that either
you or the Company will be entitled to terminate your employment at any time and
for any reason, with or without cause. Any contrary representations which may
have been made to you are superseded by this offer letter. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment can be changed only in an express written agreement signed by
you and a duly authorized officer of the Company.

 

  11. If your employment is terminated by the Company other than for “cause” (as
defined below) or by you for “Good Reason” as herein defined, the Company will
immediately issue to you shares of the Company’s common stock (in the form of
restricted stock) with a value equal to (a) one year of your then current base
salary plus (b) one year of your target bonus, based on the average closing
price of the Company’s common stock for the ten trading days preceding the grant
date. Such restricted stock shall be fully vested on your termination date. If
the Company’s trading window is closed on your termination date and will not
open during the two-week period following your termination date, you may elect
to satisfy your required tax withholding obligation, in whole or in part, by
authorizing the Company to withhold from the shares of restricted stock issued
to you a number of shares with an aggregate fair market value (as of the date
the withholding is effected) that would satisfy the required withholding amount
due. Accordingly, the Company would then make all applicable payments for the
required holding obligations. “Cause” shall mean: (A) conduct by you
constituting negligence or misconduct in connection with the performance of your
duties, including, without limitation, misappropriation of funds or property of
the Company; (B) your commission of any felony or a misdemeanor involving
deceit, dishonesty or fraud, or any conduct by you that would reasonably be
expected to result in material injury to the Company; (C) non-performance by you
of your duties hereunder (other than by reason of your physical or mental
illness, incapacity or disability) which has continued for more than thirty
(30) days following written notice of such non-performance from the Chief
Executive Officer; (D) your violation of the Company’s policies and procedures
which has continued following written notice of such non-performance from the
Chief Executive Officer; or (E) failure to cooperate in any reasonable respect
with an internal investigation or an investigation by regulatory or law
enforcement authorities. Any termination by the Company of your employment under
this letter which does not constitute a termination for Cause or result from
your death or disability shall be deemed a termination other than for Cause. For
purposes of this Section 11, the term “Company” shall include all of the
Company’s subsidiaries and affiliates and any successor to the Company’s
business.

 

2



--------------------------------------------------------------------------------

  12. At any time during the period of your employment with the Company, you may
terminate your employment hereunder for any reason, including but not limited to
Good Reason. For purposes of this letter, “Good Reason” shall mean that you have
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (A) any removal, during the period of
employment, from your title of Senior Vice President and Chief Financial
Officer; (B) an involuntary reduction in your base salary except for
across-the-board reductions similarly affecting all or substantially all
management employees; or (C) the failure of the Company to obtain the agreement
from any successor to the Company, including but not limited to as a result of a
change in control, to assume and agree to perform the Company’s obligations
under this letter. “Good Reason Process” shall mean that (i) you reasonably
determine in good faith that a “Good Reason” event has occurred; (ii) you notify
the Company in writing of the occurrence of the Good Reason event; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
ninety (90) days following such notice, to modify your employment situation in a
manner acceptable to you and the Company; and (iv) notwithstanding such efforts,
one or more of the Good Reason events continues to exist and has not been
modified in a manner acceptable to you. If the Company cures the Good Reason
event in a manner acceptable to your during the ninety (90) day period, Good
Reason shall be deemed not to have occurred.

 

  13. After this letter has been signed by both you and the Company, if the
Company does not hire you in accordance with the terms hereof for reasons other
than (i) your breach of this letter; (ii) any action by you which would
constitute “Cause” for termination as defined in Section 11 above; or
(iii) force majeure, then the Company shall pay you three hundred fifty two
thousand five hundred dollars ($352,500.00) in cash within thirty (30) days
after receipt of your written demand for such payment.

 

  14. By signing your signature below and accepting employment with Salary.com,
you affirm that you are not now a party to any agreement (including, without
limitation, any non-competition, confidentiality, or nondisclosure agreement)
with any third party that is inconsistent with your employment at Salary.com
and/or the duties and responsibilities described herein. By accepting employment
with the Company, you agree not to share with the Company or any of its
employees, officers, directors, agents and/or advisors any confidential or
proprietary information received by you from any third party.

 

  15. This letter, along with the Company’s Employee Non-Competition,
Nondisclosure & Development Agreement and the Salary.com Non-Disclosure
Agreement described above and any equity agreements issued to you, sets forth
the terms of your employment with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by you and an
authorized officer of the Company. In addition to any other remedies available
to it, the Company will have the right to seek injunctive or other equitable
relief to prevent any violation of this agreement. This letter will be governed
by the laws of the Commonwealth of Massachusetts, without regard to choice of
law provisions. The failure of either party to exercise any right or the waiver
by either party of any breach will not prevent a subsequent exercise of such
right or be deemed a waiver of any later breach of the same or any other term of
this letter. If any provision of this letter is held to be invalid, illegal, or
unenforceable, such provision will only be modified to the extent required to be
enforceable under applicable law.

 

3



--------------------------------------------------------------------------------

We look forward to welcoming you to the Salary.com team. We are confident that
you will make a valuable contribution to the growth of our company. Please do
not hesitate to contact me if I can be of any assistance to you. We look forward
to working with you.

 

Sincerely, /s/  G. Kent Plunkett         Chief Executive Officer

 

 

/s/  Nicholas Camelio        

Nicholas Camelio

Vice President, Human Resources

 

 

Accepted:     /s/  Bryce Chicoyne   Date:   April 2, 2008 (Acceptance Signature)

 

4